UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             USDC-SDNY
                                                             DOCUMENT
 UNITED GUARDIANSHIP SERVICES, as                            ELECTRONICALLY FILED
 the Successor Guardian of the Personal Needs
 and Property of Plaintiff MATILDA
                                                             DOC#:
                                                             DATE FILED:      r, ·3,
                                                                                 ,/    /
                                                                                           ro .
 VINCENTY,
                            Plaintiff,

                         V.                                   No. 19-CV-7046 (RA)

 JOSEPH LURIO, NANCY TENNEY, THE                                      ORDER
 INSTITUTE FOR FAMILY HEAL TH
 (AMSTERDAM CENTER), ST. LUKE'S-
 ROOSEVELT HOSPITAL CENTER,
 CONTINUUM HEAL TH PARTNERS, INC.,
 and JOHN OR JANE DOE,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Joseph Lazar of United Guardianship

Services ("UGS"), dated January 28, 2020. Mr. Lazar, on behalf of UGS, seeks to "withdraw

from the litigation" because Ms. Vincenty is deceased and UGS does not believe that it "would

be successful in succeeding in this matter." Accordingly, this action is dismissed without

prejudice. The Clerk of Court is directed to terminate all pending motions, close the case, and

mail a copy of this Order to UGS.

SO ORDERED.

Dated:      February 3, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
          United                                                          Services

  Mark J. Lazar                                                                       Albert C, Wilshire
  Executive Director                                                                   Chairman of the Board

                                                                                                Januar::, 28. 2020

  Hon.Ronnie Abrams
  United States District Judge
  l nited States District Court
   Ihurgm)d \larshall
  l ·nited States Courthouse
  -+0 Fok::, Square
  :\ew York. >JY 10007

                                    Re:   MA TILDA Vl1\/CE/\:TY

  Dear Justice Abrams:

  t ·nitcd Guardianship Sen ices has been unabk to secure counsel to represent Ms. Matilda
  Vincent) in her case against - Joseph Lurio. ;\ancy Tenney. The Institute For Family Health
  (Amsterdam Center). St. Lukc's-Roose,elt Hospital Center. Continuum Health Paitners. Inc ..
  And John Or Jane Doc). Further. Ms Vi,cnty is deceased. and we do not belie\e that we would
  be successful in succeeding in this matter. Thus. \\e arc hereby choosing to withdraw from the
  litigation.

  Should you han: any questions regarding this matter. please feel free to contact me at ( 718) -+66-
  2200 X 507


                 1
  Resp~tfully yours.

      I   ~/"'




  J6~1 Lazar
                 ~

/:e'l~ib--Financial Office
                                                  f~-E~_ED
                                                 R 7   I1 t··l.-,·• •;_. .),' i . '.·. I   i'
   LCG Community Sen ices
                                                       -=--=-----
                                                        RONNIE ABRAMS
                                                                     _j

                                           I          U.S. DISTRICT JUDGE
                                                             .'   y
                                                                                                         .
                                                                                                         .




                                                                                                       '
                       5614 16'/i   ..'A.venue- 'Broofi{yn, :New }jork • 11204
                            Phone:       718-715-419 o   J"ax: 718-715-4195
                             " \\ \\ • I qp: s . o r g    " ,, " . u gs n , . o r g
